BARNARD, P. J.
The Inebriates’ Home for Kings County was incorporated by chapter 843, Laws 1867. By the terms of this act 12 per cent, of the moneys received for licenses granted in Kings county, with certain deductions therefrom not material to the question presented, were to be paid to the Inebriates’ Home. The county of Kings was then a portion of what was known as the “Metropolitan Police District.” The entire amount of the fines received for violations of the excise law in Kings county were to be paid to the home also. The act was an extremely beneficial one, and was, by its terms, of a public character. The trustees could require persons who were held in the Kings county jail and penitentiary to be transferred to the home, and magistrates were required to commit *295persons convicted for intoxication or as habitual drunkards for a period not exceeding six months, and such persons were to be discharged, one class in ten days and the others in thirty days, unless transferred to the home. The excise money received by the home was to be applied for the purposes of the home, “and for no other purpose.” The act provided for the creation of branches of industry, and that the inebriates should receive compensation for their services. By chapter 687, Laws 1872, the legislature passed an act providing for the means of support of the home directly on excise money of Kings county, and the city of Brooklyn, as the metropolitan district, has ceased to exist. This act increased the obligation of the home, and made it, in a still larger sense, a public act. By chapter 627, Laws 1875, the legislature passed an act amending the act of 1872. The act created new incorporations by the first and second sections, and then proceeded to amend section 1 of the act of 1872 “so as to read as follows:” Section 1 then provided that the excise money of Brooklyn city, not exceeding 12 per cent., should be paid to the home. Section 2 of the act of 1872 was repealed. Other parts of the act of 1872 were silently omitted, and additional powers were given, still increasing the charter of the home as a public institute for inebriate paupers. By chapter 169, Laws 1877, the legislature again amended the charter of the defendant by amending section 1 of the Laws of 1872 “so as to read as follows.” By this section, 15 per cent, of the city excise money, and also from the outlying towns of Kings county, was to be paid over to the Inebriates’ Home. The complaint in this case is based upon this legal position: The act amending the first section of the act of 1867 “so as to read as follows” by the act of 1875, and the act of 1877 again amending that section “so as to read as follows,” rendered the "payments required to be made to the Inebriates’ Home invalid. The act of 1867 was merged in the act of 1872, and that— the law of 1872—was practically repealed by the law of 1875, and the act of 1877, by amending the act of 1872, had no force, because the act of 1872 was dead. The case of People v. Wilmerding, 136 N. Y. 363, 32 N. E. 1099, is no authority for this view. The law of 1872 was never repealed in terms. One of its sections was amended and again amended to conform to the legislative intent, and there is clear legislative intent to re-enact the law of 1872 so far as it was re-enacted by the Laws of 1877.
The payments of the excise moneys to the home do not violate article 8, § 11, of the constitution, as amended in 1874.1 The payments are for city purposes, and are directly within the exception In that article which asserts that the city may make such provisions for its poor as may be provided by law. In the case of Shepherd’s Fold v. Mayor, etc., 96 N. Y. 137, the court of appeals *296says that, where the city was entitled to put destitute persons in the care of a corporation, the legislature have the power to authorize the city to provide for the burden cast upon it, notwithstanding the constitutional provision in question. The defendant •assumes a burden in respect to a class of persons who are charges upon the taxpayers of the city of Brooklyn, and the law in question which reimburses the expenditures made on account of this unfortunate class, and provides for their support, is perfectly legal as an act of the legislature, and also as being within the constitutional power of the legislature to pass. Judgment affirmed, with costs. All concur.

 Const. 1874, art. 8, § 11, provides as follows: “No city * * * shall hereafter give any money or property * * * to or in aid of any individual association or corporation; nor shall any such city * * * be allowed to incur any indebtedness except for city * * * purposes;. This section shall not prevent such city * * * from making such provision for the aid or support of its poor as may be authorized by law."